324 S.W.3d 493 (2010)
Matthew SEYER, Respondent,
v.
Brian SIEVERS, et al., Appellants.
No. ED 94151.
Missouri Court of Appeals, Eastern District, Southern Division.
November 9, 2010.
Tom K. O'Loughlin II, Erica D. Koetting, Cape Girardeau, MO, for Appellant.
Thomas A. Ludwig, Jackson, MO, for Respondent.
Before ROY L. RICHTER, C.J., KURT S. ODENWALD, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Brian Sievers, et al. appeals the trial court's decision that Matthew Seyer was entitled to a statutory way of necessity. We have reviewed the parties' briefs and the record on appeal and find no error. We find the ruling in Hill v. Kennoy, Inc., 522 S.W.2d 775 (Mo. banc 1975) to be dispositive.
An opinion would have no precedential value. The trial court's judgment is affirmed pursuant to Rule 84.16(b).